                                                                                FILED
                    IN THE UNITED ST ATES DISTRICT COURT                         01:.r.; 19 2018
                                                                              Clerk, U.S District Court
                       FOR THE DISTRICT OF MONT ANA                             Oistrict Of Montana
                                                                                       Helena
                                 BUTTE DIVISION

JENNIFER SHAHOOD, an individual,                      Cause No. 2:18-cv-47-SEH
       Plaintiff,
 vs.                                             ORDER FOR DISMISSAL WITH
                                                        PREJUDICE
FIRST MONTANA BANK, INC., a
Montana corporation; CHRIS DUTOIT, an
individual; and DOES 1 through 10
inclusive,
       Defendants.


        The parties having filed a stipulation for dismissal pursuant to Rule 4l(a)(2),

        IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs and attorney fees. All pending

deadlines are VACATED.

        DA TED this   Li~ f December 2018.


                                               United States District Judge



ORDER FOR DISMISSAL WITH PREJUDICE
